DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
an interface module adapted to select for analysis desired ones of the plurality of data files; an input/output module adapted to retrieve a first one of the desired data files; the interface module adapted to present visualizations of the current data file and the sequence of derived measurements, the input/output module adapted to retrieve a subsequent one of the desired data files; and a non-transitory computer-readable storage module adapted to store selected portions of the derived measurements in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furem et al. (WO2005/101150) in view of Wada (2004/0117727), further in view of T. Heyns et al. (Combining synchronous averaging with a Gaussian mixture model novelty detection scheme for vibration-based condition monitoring of a gearbox).

	With respect to claim 8, Furem et al. teaches an apparatus for continuous playback of machine vibration data that is stored in a plurality of data files, the apparatus comprising: 
a vibration sensor [154] [223] for sensing vibration signals from a machine (46100), a processor (46575) for storing representations of the vibration signals as vibration data [232] in a plurality of data files (i.e. subsets of data [270]), where the plurality of data files (i.e. subsets) represents a continuous stream of vibration data (in a specific time frame) that is separated across the plurality of data files (as each subset is created from each sensor used to created log files over a defined time period [270], an interface module (46540/46560) adapted to select [244] multiple desired ones (i.e. as a user is capable of requesting data in a chronological order to form a selectable chronologic table) of the plurality of data files (as saved in a database memory 46600, [229]) for uninterrupted sequential analysis (i.e. for example at s47700 the rendered data selected is analyzed uninterrupted), an input/output module (46500) adapted to retrieve a first one of the desired data files [229], the processor (46575) adapted to designate the first of the desired data files as a current data file (as desired by a user), the processor (446575) adapted to calculate a sequence of derived measurements [243], the interface module (46540) adapted to present visualizations of the current data file [241] and the sequence of derived measurements (in a user defined function of time), the input/output module (46500) adapted to retrieve a subsequent one of the desired data files (from the database 46600), the processor (46575) adapted to designate the subsequent one of the desired data files as the current data file (according to the chronological order defined by the user via the interface module 46540), the processor (46575) adapted to iteratively process all of the desired data files (as set by the user via 46540/46560) in an automated and continuous manner [5] without any further required input with no interruption between them (as once the files are received, the apparatus processes the data files independently from the influence of a user [56] in an automated manner [74]), and a non-transitory computer-readable storage module (46600) adapted to store selected portions of the derived measurements [258].
Furem remains silent regarding selecting the multiple desired ones of the plurality of data files can be any combination serially sequential and non-sequential data files, and the calculated sequence of derived measurement being based on a sliding window including progressive subsets of the vibration data within.
Wada teaches a similar apparatus that includes a module for selecting multiple desired ones of a plurality of data files that can be any combination serially sequential and non-sequential data files (a random sequence of files from a pluarlity of files, [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the apparatus of Furem to include the random selection of vibration data files as taught by Wada. because such a modification improves fault detection within a machine by providing an easier way to visual grasp the data for processing [0008], thereby improving the detection apparatus of Furem.
Furem as modified by Wada remains silent regarding calculated sequence of derived measurement being based on a sliding window including progressive subsets of the vibration data within.
T. Heyns et a. teaches a similar apparatus that calculates a sequence of derived measurement (from sensor) based on a sliding window (disclosed in section 2.2, second paragraph) including progressive subsets of vibration data within (i.e. sampled signals cut into periodic segments, Fig. 1, page 3).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to further modify the apparatus of Furem to include the sliding widow processing as taught by T. Heyns because T. Heyns teaches such a modification reduces the effects of fluctuating loads to the detection process (5. Conclusion), thereby improving the accuracy of detection in Furem. 
	The method of claim 1 is performed by the operation of the rejected apparatus of claim 8.  Further with respect to claim 15, Furem et al. as modified teaches a non-transitory, computer-readable storage medium [292] having stored thereon a computer program [292] comprising a set of instructions for causing a computer (Fig. 46) to continuously playback machine vibration data that is stored in a plurality of data files, by performing the rejected steps of claim 15 performed during the operation of the rejected apparatus of claim 8.

	With respect to claims 2, 9 and 16, Furem et al. teaches the apparatus wherein the desired ones of the plurality of data files (as stored) comprise all of the plurality of data files (as stored in the memory, and selectively presented based on the desire of the user [233]).

	With respect to claims 3, 10 and 17 Furem et al. teaches the apparatus wherein the desired ones of the plurality of data files are retrieved in chronological order [243].

	With respect to claims 4, 11 and 18, Furem et al. teaches the apparatus wherein the desired ones of the plurality of data files are retrieved in a user-defined order (i.e. an order define by the user [242], for example, a chronological order [243]).

	With respect to claims 5, 12 and 19, Furem et al. teaches the apparatus wherein the subsampling of the current data file is performed at a user-defined rate (i.e. a sampling rate that can be define by a user, [239] [252].

	With respect to claims 6 and 13, Furem et al. teaches the apparatus wherein the subsampling of the current data file is performed at a computer-defined rate (i.e. capable of being determined automatically based on the sensor type) based at least in part upon properties of the current data file (directly related to the type of sensor in which the data was collect [239]).

	With respect to claims 7, 14 and 20, Furem et al. teaches the apparatus wherein the derived measurements include a sub-spectrum (i.e. a specific time frame of interest defined by the user and then processed via Fourier transform, [286]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853